May 20, 2005


Mr. Dean Miles Blumrosen
2990 Richmond, Suite 101
Houston, TX 77098

Mr. Murphy S. Klasing
3200 One Houston Center
1221 McKinney Street
Houston, TX 77010

RE:   Case Number:  05-0151
      Court of Appeals Number:  14-04-00079-CV
      Trial Court Number:  740,276

Style:      SAMBUCA HOUSTON, L.P. D/B/A SAMBUCA
      v.
      DOCTORS HOSPITAL 1997, L.P. D/B/A DOCTORS HOSPITAL TIDWELL

Dear Counsel:

      The Supreme Court of Texas today abated the petition for review  filed
in the above-referenced case.  The Court's abatement order is enclosed.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosure

|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |